IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-284

                                           No. COA21-495

                                      Filed 3 May 2022

     Forsyth County, Nos. 20 CVS 2779, 21 SP 58

     IN RE: PUBLIC RECORDS REQUEST TO DHHS IN CONNECTION WITH THE
     DEATH OF JOHN NEVILLE.




           Appeal by the State from order entered 12 February 2021 by Judge David L.

     Hall in Forsyth County Superior Court. Heard in the Court of Appeals 8 March 2022.


           Attorney General Joshua H. Stein, by Special Deputy Attorney General Mary
           Carla Babb, for the State.

           Stevens Martin Vaughn & Tadych, PLLC, by Michael J. Tadych, Hugh Stevens,
           C. Amanda Martin, and Elizabeth J. Soja, for appellee-media coalition.


           ARROWOOD, Judge.


¶1         The State appeals from an order dissolving a temporary protective order that

     kept a coalition of media companies from accessing documents relating to the State’s

     investigation of the death of an inmate in Forsyth County. For the following reasons,

     we dismiss this appeal and remand to the trial court with instruction.

                                      I.       Background

¶2         On 4 December 2019, John Neville (“Neville”), an inmate at the Forsyth

     County Law Enforcement Detention Center, died while in custody.          The North

     Carolina State Bureau of Investigation (the “SBI”) undertook the investigation into
                            IN RE: PUB. RECORDS REQUEST TO DHHS

                                         2022-NCCOA-284

                                        Opinion of the Court



     Neville’s death.    The SBI ultimately charged six defendants with involuntary

     manslaughter.

¶3           In the summer of 2020, the SBI provided a copy of its investigative files into

     Neville’s death to Dr. Patrick Lantz, a county medical examiner and pathologist at

     Wake Forest Baptist Health. Around the same time, the North Carolina Department

     of Health and Human Services (the “DHHS”) received voluntary public records

     requests from reporters with The News & Observer for all documents in the DHHS’s

     possession relating to Neville’s death. At that time, the six involuntary manslaughter

     charges were still pending.

¶4           On 28 January 2021, the DHHS sent an email to the Forsyth County District

     Attorney’s Office (“District Attorney”) communicating its intent to turn over the

     records it had relating to Neville’s death, including portions of the SBI investigative

     file.

¶5           On 29 January 2021, the District Attorney filed an “Objection to the Release of

     the Records by DHHS” and a “Request for Temporary Protective Order” in Forsyth

     County Superior Court. The District Attorney claimed that “the records at issue

     contain the complete investigative file of” the SBI, including “investigative notes,

     interviews, . . . personnel information[,] . . . Neville’s medical records, the Forsyth

     County Detention Center internal investigation and report, and related officer

     statements[.]” The District Attorney also claimed that the records included many
                           IN RE: PUB. RECORDS REQUEST TO DHHS

                                        2022-NCCOA-284

                                       Opinion of the Court



     items that were “not otherwise subject to public disclosure while criminal cases

     involving them are still pending” and that they “contain[ed] information[ ] the release

     of which would violate HIPAA/HITECH and numerous statutes.”

¶6         The trial court granted the temporary protective order on the same day. The

     trial court also ordered for a hearing “on the potential release of these records” for

     8 February 2021.

¶7         On 4 February 2021, a coalition of media companies (the “media coalition”)—

     which included The News & Observer, WRAL-TV, ABC 11, WXII-TC, WUNC-FM,

     The Winston-Salem Journal, The News & Record, and WGHP-TV Fox8—filed a

     Motion for Access and a Motion to Dismiss.          The media coalition claimed that

     “[n]either Movants nor their counsel was given any advance notice of the proceeding

     or opportunity to be heard prior to the ex parte entry of the ‘Temporary Protective

     Order’ on 29 January 2021.” It further claimed that “the Forsyth District Attorney’s

     office has no standing or authorization to bring an action to prevent another public

     agency from producing public records in response to public records requests made

     pursuant to the North Carolina Public Records Law or otherwise.”

¶8         The matter came on for hearing in Forsyth County Superior Court, Judge Hall

     presiding, on 8 February 2021. Appearing at the hearing in support of the Request

     for Temporary Protective Order were Forsyth County District Attorney James O’Neill

     and Assistant District Attorney Elisabeth F. Dresel; counsel for the media coalition
                             IN RE: PUB. RECORDS REQUEST TO DHHS

                                            2022-NCCOA-284

                                         Opinion of the Court



       appeared in opposition to the District Attorney’s request. Also present were the

       attorneys representing the six persons charged with Neville’s death.

¶9           The District Attorney introduced the SBI’s “Investigative File Dissemination

       Request” as its exhibit. The District Attorney contended that this document indicated

       that “the SBI was sharing these records at the medical examiner’s request for the

       purposes of their joint ongoing investigation” and that sharing the records with the

       media coalition could potentially prejudice the SBI’s case. Conversely, the media

       coalition argued that, because the SBI had turned over its files to the medical

       examiner, a non-custodial law enforcement agency, those files now constituted public

       records under News & Observer Pub. Co., Inc. v. Poole, 330 N.C. 465, 412 S.E.2d 7

       (1992).

¶ 10         In a written order filed 12 February 2021, the trial court dissolved the

       temporary protective order and allowed the media coalition’s motion to dismiss.

       Namely, the trial court concluded:

                    [T]he subject law enforcement investigative files, having
                    been provided by the law enforcement agencies to the
                    Medical Examiner, a public agency for purposes of the
                    Public Records Act, became public records pursuant to all
                    existing North Carolina case authority, and are thus not
                    subject to the protections afforded by N.C.G.S. § 132-1.4[.]
                               IN RE: PUB. RECORDS REQUEST TO DHHS

                                              2022-NCCOA-284

                                            Opinion of the Court



¶ 11          The District Attorney filed written notice of appeal on the same day.1 This

       appeal is now being prosecuted by the Attorney General’s Office on behalf the State.

                                            II.     Discussion

¶ 12          On appeal, the State argues that the trial court “misapprehended the

       applicable law in concluding the law enforcement records at issue became public

       records when provided to the medical examiner[,]” and that “the trial court abused

       its discretion in failing to determine whether the interests of justice would be served

       by extending its temporary protective order.”

¶ 13          In turn, the media coalition argues, in pertinent part, that the State’s appeal

       should be dismissed for lack of subject matter jurisdiction, because “the Record does

       not contain any summons issued to or served upon [the DHHS,] . . . the criminal

       defendants asserted to be in support of the [State’s] Objection, or any of the

       appellees . . . as required by N.C. Gen. Stat. § 1-394 and N.C. Gen. Stat. § 1A-1, Rule

       4(a)”; and because the State has no authority to “initiate a public records dispute in

       the form of an Objection[,]” as it is in the sole province of the public records requester

       to initiate a proceeding on that matter. We agree with the media coalition.



       1The District Attorney also petitioned the trial court to stay its dismissal and dissolution of
       the temporary protective order, which led to a hearing held on 25 February 2021. The trial
       court took the matter under advisement until 3 March 2021. On 3 March 2021, the trial
       court “continue[d] the stay . . . to allow either the [media] Coalition to make its Public
       Records Act lawsuit, and/or the State to pursue the appeal, and/or one of the criminal
       defendants or the State to make a motion in the criminal matter.”
                              IN RE: PUB. RECORDS REQUEST TO DHHS

                                           2022-NCCOA-284

                                          Opinion of the Court



                                   A.     Procedural Impropriety

¶ 14         A temporary protective order is, under our General Statutes, a special

       proceeding.   Compare N.C. Gen. Stat. § 1-2 (2021) (“An action is an ordinary

       proceeding in a court of justice, by which a party prosecutes another party for the

       enforcement or protection of a right, the redress or prevention of a wrong, or the

       punishment or prevention of a public offense.”) with N.C. Gen. Stat. § 1-3 (2021)

       (“Every other remedy is a special proceeding.”).

¶ 15         Under our General Statutes,

                     [s]pecial proceedings against adverse parties shall be
                     commenced as is prescribed for civil actions. The summons
                     shall notify the defendant or defendants to appear and
                     answer the complaint or petition of the plaintiff within 10
                     days after its service upon the defendant or defendants,
                     and must contain a notice stating in substance that if the
                     defendant or defendants fail to answer the complaint or
                     petition, within the time specified, the plaintiff will apply
                     to the court for the relief demanded in the complaint or
                     petition.
       N.C. Gen. Stat. § 1-394 (2021).

¶ 16         Our Rules of Civil Procedure “govern the procedure in the superior and district

       courts of the State of North Carolina in all actions and proceedings of a civil nature

       except when a differing procedure is prescribed by statute.” N.C. Gen. Stat. § 1A-1,

       Rule 1 (2021). Accordingly, upon the filing of a special proceeding such as this,

       “summons shall be issued forthwith[.]” N.C. Gen. Stat. § 1A-1, Rule 4(a). This matter

       was in fact assigned a Special Proceeding file number when it was filed.
                             IN RE: PUB. RECORDS REQUEST TO DHHS

                                             2022-NCCOA-284

                                            Opinion of the Court



¶ 17         Here, when the District Attorney filed its Objection and Request for Temporary

       Protective Order to keep the media coalition from accessing any files relating to

       Neville’s death, neither The News & Observer, who filed the original voluntary public

       records request, nor any other member of the media coalition was named as a party

       or was notified to appear and answer. Although counsel for the DHHS is shown as

       having been served a copy of the District Attorney’s Objection, no summons was

       issued, nor was the DHHS named as party to the action. In fact, the Record is devoid

       of any summons commencing the matter whatsoever.

¶ 18         Thus, the District Attorney’s Objection and Request for Temporary Protective

       Order was not initiated in accordance with our Rules of Civil Procedure, and therefore

       our Courts do not have jurisdiction to consider the matter.

                                     B.        Lack of Authority

¶ 19         Under our General Statutes,

                    [a]ny person who is denied access to public records for
                    purposes of inspection and examination, or who is denied
                    copies of public records, may apply to the appropriate
                    division of the General Court of Justice for an order
                    compelling disclosure or copying, and the court shall have
                    jurisdiction to issue such orders if the person has complied
                    with G.S. 7A-38.3E. Actions brought pursuant to this
                    section shall be set down for immediate hearing, and
                    subsequent proceedings in such actions shall be accorded
                    priority by the trial and appellate courts.
       N.C. Gen. Stat. § 132-9(a) (2021).
                              IN RE: PUB. RECORDS REQUEST TO DHHS

                                           2022-NCCOA-284

                                          Opinion of the Court



¶ 20         Previously, in McCormick v. Hanson Aggregates Southeast, Inc., this Court

       addressed the issue of whether it was proper for a city attorney to file a complaint

       “seeking a declaratory judgment from the trial court that certain documents [the]

       defendant sought to obtain via a public records request . . . were not subject to

       disclosure.” 164 N.C. App. 459, 461, 596 S.E.2d 431, 432, writ denied, disc. review

       denied, appeal dismissed, 359 N.C. 69, 603 S.E.2d 131 (2004). Citing N.C. Gen. Stat.

       § 132-9, we concluded that “the Public Records Act does not appear to allow a

       government entity to bring a declaratory judgment action; only the person making

       the public records request is entitled to initiate judicial action to seek enforcement of

       its request.” Id. at 464, 596 S.E.2d at 434 (citation omitted). Accordingly, we held

       “that the use of a declaratory judgment action in the instant case was improper.” Id.

¶ 21         We later relied on this excerpt from McCormick when deciding City of

       Burlington v. Boney Publishers, Inc., in which we also held that “use of a declaratory

       judgment action under the Public Records Act was improper . . . .” 166 N.C. App. 186,

       192, 600 S.E.2d 872, 876 (2004).

¶ 22         The same must be said here. Under our precedent and N.C. Gen. Stat. § 132-

       9, it was improper for the District Attorney in the case sub judice to file a request for

       temporary protective order to keep the media coalition from accessing the records.

       This is an additional jurisdictional defect on the face of this action.

                                          III.   Conclusion
                               IN RE: PUB. RECORDS REQUEST TO DHHS

                                          2022-NCCOA-284

                                         Opinion of the Court



¶ 23          Because the District Attorney failed to follow the requirements of the Rules of

       Civil Procedure in filing its Objection and Request for Temporary Protective Order,

       and because no authority exists to provide the trial court jurisdiction over the relief

       sought by the District Attorney, we dismiss this appeal.        We do not reach the

       underlying issue as to whether the documents at issue are public records within the

       meaning of the Public Records Act, and leave that issue to be determined in a

       subsequent proceeding brought pursuant to the provisions of the Act. This matter is

       remanded with instructions for the trial court to dismiss the underlying proceeding

       for lack of jurisdiction.

              DISMISSED AND REMANDED.

              Judge GRIFFIN concurs.

              Judge MURPHY concurs with the exception of paragraphs 14-16.